FILED
                                                                    United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                        Tenth Circuit

                             FOR THE TENTH CIRCUIT                       December 6, 2016
                         _________________________________
                                                                        Elisabeth A. Shumaker
                                                                            Clerk of Court
CAROLYN STAPP,

      Plaintiff - Appellant,

v.                                                         No. 16-2067
                                               (D.C. No. 2:15-CV-00356-GBW-CG)
CURRY COUNTY BOARD OF                                       (D. N.M.)
COUNTY COMMISSIONERS,

      Defendant - Appellee.
                      _________________________________

                             ORDER AND JUDGMENT*
                         _________________________________

Before KELLY, GORSUCH, and MATHESON, Circuit Judges.
                  _________________________________

      Plaintiff Carolyn Stapp appeals from a district court order granting summary

judgment for defendant Curry County Board of County Commissioners in this action

under the Age Discrimination in Employment Act (ADEA).1 She challenges the

rejection of her claims for constructive discharge, hostile work environment (HWE),

and retaliation. Reviewing the summary judgment order de novo under the same

      *
        After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist in the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. It may be cited, however, for its persuasive value consistent with
Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
      1
       Judgment was entered for the district court by the magistrate judge acting
pursuant to the consent of the parties under 28 U.S.C. § 636(c)(1).
standard as the district court, Thomas v. Berry Plastics Corp., 803 F.3d 510, 514

(10th Cir. 2015), we affirm.

                                 I. BACKGROUND

      To aid in understanding the relevant factual background, we provide an

overview of our rationale for resolution of this appeal. As for the HWE and

constructive discharge claims, we agree with the district court that the County

established (1) it had a reasonable policy to prevent and promptly correct prohibited

harassment and (2) Ms. Stapp unreasonably failed to take advantage of the policy,

entitling the County to judgment as a matter of law on both claims under the

Ellerth/Faragher doctrine. See Pa. State Police v. Suders, 542 U.S. 129, 137-38,

140-41 (2004) (holding doctrine of Burlington Industries, Inc. v. Ellerth, 524 U.S.

742 (1998), and Faragher v. City of Boca Raton, 524 U.S. 775 (1998), which

involved HWE claims, also applies to constructive discharge claims based on

harassment if there is no official employment action involved).2 As for the retaliation

claim, we agree with the district court that Ms. Stapp could not show the requisite

causative link between protected activity and adverse consequences.


      2
         Alternatively, the district court held the HWE claim failed because Ms. Stapp
could not show a workplace permeated with discriminatory intimidation, ridicule, and
insult sufficiently severe or pervasive to alter the conditions of her employment and
create an abusive environment, see Penry v. Fed. Home Loan Bank of Topeka,
155 F.3d 1257, 1264 (10th Cir. 1998), and the constructive discharge claim failed
because she could not show working conditions so intolerable that a reasonable
person would feel she had no choice but to quit, particularly in light of an offer from
the County’s personnel coordinator to investigate her complaints upon learning of her
intent to resign. See Fischer v. Forestwood Co., 525 F.3d 972, 980-81 (10th Cir.
2008); Sanchez v. Denver Pub. Sch., 164 F.3d 527, 534 (10th Cir. 1998).
                                          2
      With these legal points in mind, we recount the summary of undisputed facts

set out by the district court, which Ms. Stapp has not challenged on appeal:3

      1. Plaintiff Carolyn Stapp began her employment as a Booking Officer at
      the Curry County Detention Center on January 14, 2011.
      2. Plaintiff was a good employee.
      3. At all times material, Curry County had a personnel policy in place
      which prohibited workplace harassment or discrimination, including on the
      basis of age, and which provided a procedure for raising claims or
      complaints of age discrimination or harassment.
      4. Curry County’s personnel policy requires that any complaint of
      workplace harassment be reported to the Personnel Coordinator. Under the
      policy, the Personnel Coordinator is the person authorized to receive and
      act upon any complaints of workplace harassment. All complaints are
      investigated. If any employee is dissatisfied with the conclusions or results
      of any investigation or with any corrective measures, the employee may
      appeal, in writing, to the County Manager.
      5. Plaintiff received and acknowledged receipt of Curry County’s
      personnel policy.
      6. Plaintiff received general training in workplace discrimination and
      harassment.
      7. At all times material, Carrie Wilhite served as Personnel Coordinator for
      Curry County. While Plaintiff met with Ms. Wilhite on multiple occasions
      and complained about working conditions, Plaintiff never reported ageist
      comments to Ms. Wilhite. In addition, Plaintiff never presented any appeal
      to the County Manager.
      8. At all times material, Rhonda Long was employed as a senior booking
      officer.
      9. At all times material, Cheryl Jouett was employed as a booking officer.




      3
        Ms. Stapp broadly asserts that material fact disputes preclude summary
judgment, but she does not dispute the specific facts recited above (with one
groundless exception that we discuss later). Rather, her argument is that the facts
create genuine issues regarding her right to relief and to a trial on her claims.
                                            3
10. On January 13, 2012, Plaintiff met with Ms. Wilhite and complained
about work conditions and the attitudes of Ms. Long and Ms. Jouett.
However, Plaintiff did not report any ageist comments to Ms. Wilhite.
11. Plaintiff claims that ageist comments were made by detention officers
every day starting in October 2011.
       i.     A twenty-five year old detention officer named Sotelo
              nicknamed Plaintiff “old woman.”
       ii.    Sotelo teased Plaintiff about her eyeglasses being “coke
              bottles.”
       iii.   Sotelo teased Plaintiff about her dentures falling out.
       iv.    Plaintiff was called a “devil worshipper” by a sergeant in the
              presence of Ms. Long.
       v.     Several detention officers who were younger than Plaintiff
              called her “old woman” because she wore dentures and
              eyeglasses with thick lenses.
       vi.    When Plaintiff would get up from her chair, detention officers
              would say “be careful you don’t fall” or ask if she needed a
              cane.
12. Plaintiff claims that Ms. Long instigated the comments by telling the
detention officers her age.
13. On more than one occasion, Ms. Long told the detention officers to
stop making the ageist comments.
14. On February 21, 2012, Plaintiff complained to the Detention Center
Administrator, Tori Sandoval, that the working environment with Ms. Long
and Ms. Jouett was hostile. However, Plaintiff does not remember
reporting any ageist comments to Ms. Sandoval. Ms. Sandoval explained
that if Plaintiff felt that she was being harassed, that she should speak to
Ms. Wilhite or the human resources department.
15. As a result of this complaint, Ms. Sandoval held a meeting with other
booking officers on February 27, 2012 to discuss workplace attitudes,
animosity, a hostility in the work environment, overtime, and not being
required to work on days when officers were not scheduled.
16. On March 4, 2012, Plaintiff asked Ms. Wilhite for time off work
because of Ms. Jouett’s alleged hostility. Plaintiff did not state that this
hostility was due to age discrimination.
                                       4
17. Plaintiff met with Ms. Wilhite again on March 8, 2012 to complain
about the jealousy, mean treatment, and attitudes of Ms. Long and
Ms. Jouett. However, Plaintiff did not report ageist comments at this
meeting.
18. Plaintiff claims that the last time any alleged ageist remark was made
was on March 11, 2012.
19. Plaintiff was out sick from March 12-18, 2012. Plaintiff returned to
work on March 19-20, 2012, which was Monday and Tuesday.
20. In her diary of her work at the Detention Center, Plaintiff documented
that on March 19-20, 2012, she had problems with Ms. Long and another
officer, Sheila Morrison, being distant. Plaintiff cannot describe this with
any specificity, but stated that the animosity was high.
21. Plaintiff’s regular days off work were Wednesday and Thursday.
Consistent with this schedule, Plaintiff was off work on Wednesday and
Thursday, March 21-22, 2012.
22. On Thursday March 22, 2012, Plaintiff called in and reported she could
not be at work on Friday, March 23, 2012, because she needed to attend to
her husband, who was having medical difficulties.
23. On March 23, 2012, Plaintiff spoke on the phone with Ms. Wilhite and
complained that Sheila Morrison had recently been hostile toward her.
Plaintiff informed Ms. Wilhite that she was being forced to resign and
planned to resign on Monday, March 26, 2012.
24. Ms. Wilhite encouraged Plaintiff not to resign, telling Plaintiff that she
was a good employee and offering to open an investigation. Ms. Wilhite
had offered an investigation in the past, but had never opened an
investigation.
25. Plaintiff did not work on March 24-25, 2012, and did not call in sick
for either day.
26. Plaintiff tendered her resignation on March 26, 2012 because of the
alleged hostile work environment, harassment, animosity, and emotional
suffering.
27. Plaintiff never reported the ageist comments to the County Manager.
28. Plaintiff was supposed to receive a raise in pay in January 2012, but
did not receive the raise until March 2012.


                                      5
Dist. Ct. Doc. 46 (Summary Judgment Order) at 3-8 (citations omitted). To the

extent additional facts are pertinent, they will be considered in connection with

particular issues raised by Ms. Stapp.

 II. ELLERTH/FARAGHER DEFENSE TO CONSTRUCTIVE DISCHARGE
 AND HWE CLAIMS BASED ON AGE-DISCRIMIANTORY HARASSMENT

                    A. Preservation of Ellerth/Faragher Defense

      Ms. Stapp contends the County should not have been allowed to rely on the

Ellerth/Faragher defense because the County did not assert it in its answer to the

complaint as required by Fed. R. Civ. P. 8(c) (“In responding to a pleading, a party

must affirmatively state any avoidance or affirmative defense. . . .”). The district

court rejected this contention, and so do we.

      “The general rule is that a party waives its right to raise an affirmative defense

. . . when the party fails to raise the defense in its pleadings.” Creative Consumer

Concepts, Inc. v. Kreisler, 563 F.3d 1070, 1076 (10th Cir. 2009). But mindful “that

the liberal pleading rules established by the Federal Rules of Civil Procedure apply to

the pleading of affirmative defenses,” we “must avoid hypertechnicality in pleading

requirements and focus, instead, on enforcing the actual purpose of the rule.” Id.

(internal quotation marks omitted). That purpose “is simply to guarantee that the

opposing party has notice [of the defense] . . . so that he or she is prepared to

properly litigate it.” Id. (internal quotation marks omitted).

      We agree with the district court that the County’s answer provided adequate

notice of the Ellerth/Faragher defense. In setting out affirmative defenses, the


                                            6
answer asserted both elements of the Ellerth/Faragher defense: that the County had

exercised reasonable care to address harassment and discrimination and that

Ms. Stapp had failed to take advantage of its safeguards against discrimination by

neglecting available investigatory and remedial mechanisms, App. at 27. See Suders,

542 U.S. at 145-46. And, as the district court observed, Ms. Stapp thereafter sought

discovery framed in terms of the elements of the Ellerth/Faragher defense. See App.

at 157, 162-64. While the County did not specifically refer to Ellerth/Faragher in its

answer, to insist on citation to authorities or the use of particular labels in pleadings

when the concern for notice is satisfied without them would enforce the very

hypertechnicality rejected by Kreisler. See also Adams v. Austal, U.S.A., L.L.C.,

754 F.3d 1240, 1258-59 (11th Cir. 2014) (holding Ellerth/Faragher defense not

waived under Rule 8(c) though case name not used in answer).

            B. Applicability of Ellerth/Faragher Defense in ADEA Cases

       We also agree with the district court that the Ellerth/Faragher defense applies

in ADEA cases. In Wright-Simmons v. City of Oklahoma City, 155 F.3d 1264, 1270

(10th Cir. 1998), we held that although Ellerth and Faragher involved claims of

sexual harassment, “the principles established in those cases apply with equal force

to [a] case of racial harassment for a number of reasons.” Those reasons were: (1) “a

preference for harmonizing the standards applied in cases of racial discrimination and

sexual discrimination”; (2) Ellerth and Faragher “do not involve situations unique to

sexual harassment cases, e.g., quid pro quo harassment”; (3) “employer-liability

standards are equivalent for race and sex-based discrimination”; and (4) Ellerth and

                                            7
Faragher “interpreted the same statutory language at issue [in race discrimination

cases]: Is an institution an ‘employer’ for purposes of Title VII?” Id. These reasons

support application of the Ellerth/Faragher doctrine in the ADEA context as well.

      Harmonization of the statutory standards is particularly evident here—where

the recognition of age-based HWE claims was a carryover from the Title VII

sexual-harassment context based on the fact “that the ADEA and Title VII share

common substantive features and also a common [anti-discriminatory] purpose.”

Dediol v. Best Chevrolet, Inc., 655 F.3d 435, 440 (5th Cir. 2011) (following

Crawford v. Medina Gen. Hosp., 96 F.3d 830, 834-35 (6th Cir. 1996)). Further, the

standard governing employer liability is the same. See MacKenzie v. City & Cty. of

Denver, 414 F.3d 1266, 1280 (10th Cir. 2005) (applying standard from Title VII

sexual harassment case, Penry, 155 F.3d at 1261, to HWE claim in ADEA case).

See generally Villescas v. Abraham, 311 F.3d 1253, 1257 (10th Cir. 2002) (“The

substantive anti-discrimination provisions of the [ADEA] are patterned on Title VII

. . . .”). And the point made in Wright-Simmons about the Ellerth/Faragher doctrine

not deriving from quid pro quo considerations unique to sexual harassment—which

might make it inapt for other types of harassment—is equally pertinent here. Finally,

aside from the number of employees required, “Title VII defines ‘employer’ in the

same way as the ADEA,” Bridge v. New Holland Logansport, Inc., 815 F.3d 356, 361

n.1 (7th Cir. 2016), and hence the definitions “‘must be read in the same fashion,’”

Fantini v. Salem State Coll., 557 F.3d 22, 29 (1st Cir. 2009) (quoting Lissau v. S.

Food Serv., Inc., 159 F.3d 177, 180 (4th Cir. 1998)).

                                           8
      More generally, there is a “developing consensus” that although the

Ellerth/Faragher defense was first recognized in the context of sexual harassment, it

applies “to the full range of harassment claims covered by Title VII.” Spriggs v.

Diamond Auto Glass, 242 F.3d 179, 186 n.9 (4th Cir. 2001) (collecting cases,

including this circuit’s decision in Wright-Simmons); see also Vance v. Ball State

Univ., 133 S. Ct. 2434, 2442 n.3 (2013) (noting “[s]everal federal courts of appeals

have held that Faragher and Ellerth apply to other types of hostile environment

claims,” and assuming, without deciding, that Ellerth/Faragher defense applies to

race-based HWE claim); Williams v. Admin. Review Bd., 376 F.3d 471, 478 (5th Cir.

2004) (holding Ellerth/Faragher defense applies to whistleblower-harassment claim).

And the defense has been applied specifically to claims under the ADEA. See, e.g.,

Stofsky v. Pawling Cent. Sch. Dist., 635 F. Supp. 2d 272, 295 (S.D.N.Y. 2009);

Oleyar v. Cty. of Durham, 336 F. Supp. 2d 512, 518 & n.5 (M.D.N.C. 2004); Lacher

v. West, 147 F. Supp. 2d 538, 543-44 (N.D. Tex. 2001).

      Given the analytical guidance from our own precedent in Wright-Simmons, and

prevailing trends elsewhere, we conclude that the Ellerth/Faragher defense applies to

HWE claims and constructive discharge claims asserted under the ADEA.4



      4
         In Pennsylvania v. Suders, 542 U.S. 129 (2004), the Supreme Court said the
Ellerth/Faragher defense applies to a claim that a hostile work environment
culminated in a constructive discharge unless “a supervisor’s official act precipitates
the constructive discharge; absent a ‘tangible employment action,’ however, the
defense is available to the employer whose supervisors are charged with harassment.”
Id. at 140-41. We address the absence of a tangible employment action here in the
next section.
                                          9
  C. No Tangible Employment Act for HWE and Constructive Discharge Claims

      Ms. Stapp contends the Ellerth/Faragher defense is inapplicable because she

suffered tangible employment actions. See generally Pinkerton v. Colo. Dep’t of

Transp., 563 F.3d 1052, 1059 (10th Cir. 2009) (explaining that Ellerth/Faragher

defense is not available to shield employer from vicarious liability if supervisor’s

harassment “culminates in a tangible employment act, such as discharge, demotion,

or undesirable reassignment” (internal quotation marks omitted)).5 We disagree.

      She refers to an averment in her affidavit describing animosity directed at her

on March 20, 2012, when she was spoken to in a rude manner and “was excluded

from [her] duties.” App. at 114-15. This conclusory statement about a single

incident of workplace interference—which does not say what duties were involved,

whether the interference was official, or how and for how long the exclusion was

effected—is plainly insufficient to create a triable issue of a tangible employment

action. A tangible employment action is “a significant change in employment status,

such as hiring, firing, failing to promote, reassignment with significantly different

responsibilities, or a decision causing a significant change in benefits.” Suders,

542 U.S. at 144 (internal quotation marks omitted). Ms. Stapp’s affidavit does not

provide a basis for any such finding.



      5
        We note much of the alleged harassment came from Ms. Stapp’s
nonsupervisory coworkers, for which the County could not be vicariously liable but
only directly liable if certain additional conditions were met. See Debord v. Mercy
Health Sys. of Kan., Inc., 737 F.3d 642, 650 (10th Cir. 2013). Ms. Stapp does not
argue such a claim for direct liability and we therefore do not consider the point.
                                           10
      She also refers to the two-month delay in her receipt of the pay raise that

should have taken effect in January 2012. But there is no evidence to suggest this

omission was anything other than an administrative oversight. Ms. Stapp cites no

evidence to suggest any tie between the delay and any particular supervisor, let alone

one with an ageist motivation.6 Nor does she cite any evidence that she brought the

omission to the County’s attention and was rebuffed. Again, Ms. Stapp has not

shown a triable issue of a tangible employment action relating to her HWE and

constructive discharge claims that would bar the County’s reliance on the

Ellerth/Faragher defense.

      Finally, she now claims for the first time on appeal (in her reply brief) that she

was actually fired, citing internal County memoranda referring to her abandonment of

her job after three shifts of “No Call No Show” culminating in the day she handed in

her resignation. This argument for a tangible employment action is plainly waived,

for failure to raise it both in the district court and in her opening brief on appeal—

where she consistently claimed she had been constructively discharged as a result of

her resignation. See Planned Parenthood of the Rocky Mountains Servs., Corp. v.

Owens, 287 F.3d 910, 926 n.18 (10th Cir. 2002) (noting argument not raised in

district court or in opening appellate brief had been “doubly waived”).




      6
        The record shows only that personnel coordinator Wilhite timely informed
the payroll department that Ms. Stapp had completed probation and was entitled to
the associated pay increase, approved by the County Manager. See App. at 118.
                                           11
              D. County’s Establishment of Ellerth/Faragher Defense

      As noted above, the Ellerth/Faragher defense has two necessary elements:

(1) the employer exercised reasonable care to prevent and promptly correct any

statutorily prohibited harassment; and (2) the plaintiff unreasonably failed to take

advantage of preventive or corrective opportunities provided by the employer.

Debord v. Mercy Health Sys. of Kan., Inc., 737 F.3d 642, 653 (10th Cir. 2013).

“These two elements are designed to encourage forethought by employers and saving

action by objecting employees.” Id. (brackets and internal quotation marks omitted).

      The first element incorporates both preventive and corrective requirements.

Id. As for prevention, an employer “acts reasonably as a matter of law to prevent

harassment if it adopted valid [anti-]harassment policies and distributed those

policies to employees via employee handbooks, even if it either provided no

[anti-]harassment training or provided training only to managers.” Id. (brackets

added; additional brackets and internal quotation marks omitted). Here, the County

had an anti-harassment policy that provided a procedure for reporting and

investigating workplace harassment, and Ms. Stapp received a copy of the policy.

She does not challenge the validity of this policy. In addition, she admitted at her

deposition that she attended a briefing on workplace harassment given by the County

Manager and County Attorney, App. at 43, and a workplace harassment seminar, id.

at 44. We agree with the district court that these facts satisfy the County’s burden as

to reasonable efforts at prevention. See Debord, 737 F.3d at 653-54; Helm v. Kansas,

656 F.3d 1277, 1289 (10th Cir. 2011).

                                          12
      As for the correction requirement, an employer must “show that it acted

reasonably promptly . . . when it was given proper notice of [the employee’s]

allegations as required under its complaint procedures.” Helm, 656 F.3d at 1290

(emphasis added and internal quotation marks omitted). There is no evidence

Ms. Stapp complained of age-based harassment to the person designated by the

County’s policy to receive and investigate such complaints (personnel coordinator

Wilhite). She did complain to Ms. Wilhite about hostility in her department—a

matter that Ms. Wilhite offered to investigate when Ms. Stapp indicated her intent to

resign—but she has not been able to recall any instance in which she reported to

Ms. Wilhite harassment on account of her age. Ms. Stapp contends the district court

incorrectly found that she had never reported age discrimination to Ms. Wilhite,

citing portions of her affidavit where she recounted two general complaints of

workplace hostility she made to Ms. Wilhite. See Aplt. Opening Br. at 22. She fails

to mention that when asked at her deposition whether her complaints to Ms. Wilhite

ever included reports of age-based conduct, she repeatedly admitted she could not

recall any. Absent notice, the County cannot be faulted for the lack of a prompt

investigation into such harassment.

      Turning to the second element of the Ellerth/Faragher defense, an employer

satisfies its burden “by showing that the victimized employee unreasonably delayed

in reporting [or never reported] incidents of [prohibited] harassment.” Helm,

656 F.3d at 1291. We agree with the district court that Ms. Stapp’s failure to report

age-based harassment to the person designated in the County policy to receive and

                                          13
investigate such complaints—a failure for which she has provided no reasonable

excuse—establishes the second element of the Ellerth/Faragher defense. See Ellerth,

524 U.S. at 765 (directing that “any unreasonable failure to use any complaint

procedure provided by the employer . . . will normally suffice to satisfy the

employer’s burden under the second element of the [Ellerth/Faragher] defense”).

                            III. RETALIATION CLAIM

      “A prima facie case of retaliation [under the ADEA] requires the plaintiff to

show that (1) he or she engaged in protected opposition to discrimination, (2) a

reasonable employee would have considered the challenged employment action

materially adverse, and (3) a causal connection existed between the protected activity

and the materially adverse action.” Hinds v. Sprint/United Mgmt. Co., 523 F.3d

1187, 1202 (10th Cir. 2008). The district court held that Ms. Stapp failed to make

this showing. After assuming for sake of argument that Ms. Stapp had engaged in

protected activity7 and that the delayed pay raise and at least some of her workplace

conditions would qualify as materially adverse for purposes of a prima facie case for

retaliation, the district court held there was insufficient evidence to demonstrate a


      7
         “[T]o qualify as protected opposition the employee must convey to the
employer his or her concern that the employer has engaged in a practice made
unlawful by the ADEA. General complaints . . . will not suffice.” Hinds, 523 F.3d at
1203 (footnote omitted). The district court noted that “[w]hile [Ms. Stapp] failed to
give Ms. Wilhite any indication that the unpleasant conditions were due to her age,
[she] did specifically inform [senior booking officer Rhonda] Long that she was
offended by ageist remarks.” Dist. Ct. Doc. 46 at 19. The district court “presume[d]
without deciding” that Ms. Stapp’s communication with Ms. Long was protected
activity under the ADEA. Id. at 19 & n.1. On that basis, the district court proceeded
through the remaining steps of the prima facie case analysis.
                                           14
triable issue as to the requisite causal connection between the former and the latter.

We agree.

       The district court reasoned as follows:

       A causal connection can be demonstrated by evidence of circumstances that
       justify an inference of retaliatory motive, such as protected conduct closely
       followed by adverse action. However, a causal connection cannot be
       demonstrated where the timeline of events suggests that the adverse
       employment action was not caused by the protected activity.
                                            ...

       Plaintiff fails to identify the date in which she spoke to Ms. Long about the
       offending comments, and as a result she cannot demonstrate which activity
       occurred before her meeting with Ms. Long and which activity occurred
       after. Plaintiff offers no evidence that the unpleasant work conditions were
       caused by her protected activity as opposed to her age or some other reason.
       In addition, while there is no indication of why the pay raise was not
       received prior to the pay period of March 4, 2012, Plaintiff has provided no
       evidence whatsoever that this delay was due to her complaint about age
       discrimination. With no evidence other than continued unpleasant
       conditions and a delayed pay raise, Plaintiff has failed to establish
       retaliation based on her protected activity.
Dist. Ct. Doc. 46 at 20-21 (citations and internal quotation marks omitted).

       In her opening brief on appeal, Ms. Stapp focuses her retaliation argument on an

alleged rise in hostility following a complaint she made about her coworkers to Detention

Center Administrator Tori Sandoval. See Aplt. Opening Br. at 25-26. But she could

recall objecting only to her coworkers’ rudeness and could not recall ever telling

Ms. Sandoval about any age-related comments. See App. at 49. Thus, as with her

complaints to Ms. Wilhite, the complaint to Ms. Sandoval was not protected activity

under the ADEA and does not figure into the retaliation analysis. See supra note 7.




                                            15
       Finally, in her reply brief Ms. Stapp refers to the newly raised contention that the

County actually fired her, and insists that her termination reflects retaliation. We do not

consider this point here for the same reasons we do not consider it in connection with our

analysis of the Ellerth/Faragher defense.

                                   IV. CONCLUSION

       The judgment of the district court is affirmed.


                                              ENTERED FOR THE COURT,



                                              Scott M. Matheson, Jr.
                                              Circuit Judge




                                             16